Madsen, J.
(dissenting) — I disagree with the majority’s ruling that RCW 70.105D.080 allows a prevailing party in a private cost recovery action to recover not only actual attorneys’ fees and RCW 4.84.010 costs, but also other reasonable necessary expenses of litigation. The language of RCW 70.105D.080, the legislative history of the statute and Washington case law concerning attorneys’ fees and litigation expenses all support the conclusion that expenses of litigation beyond reasonable attorneys’ fees and RCW 4.84.010 costs are not recoverable in a private cost recovery action.
Turning first to the language of RCW 70.105D.080, the statute, by its express terms, allows only the prevailing party in a cost recovery action to recover its "reasonable attorneys’ fees and costs.” Although RCW 70.105D.080 refers to both "costs” and "expenses,” the statute uses *607these words in separate portions of the statute that serve different purposes. RCW 70.105D.080 provides:
Except as provided in RCW 70.105D.040(4)(d), a person may bring a private right of action, including a claim for contribution or for declaratory relief, against any other person liable under RCW 70.105D.040 for the recovery of remedial action costs .... Recovery shall be based on such equitable factors as the court determines are appropriate. Remedial action costs shall include reasonable attorneys’ fees and expenses. Recovery of remedial action costs shall be limited to those remedial actions that, when evaluated as a whole, are the substantial equivalent of a department-conducted or department-supervised remedial action. . . . An action under this section may be brought after remedial action costs are incurred but must be brought within three years from the date remedial action confirms cleanup standards are met or within one year of May 12, 1993, whichever is later. The prevailing party in such an action shall recover its reasonable attorneys’ fees and costs.
(Emphasis added.)
The reference to "attorneys’ fees and expenses” and "attorneys’ fees and costs” relate to two different aspects of the cost recovery process. Overall, the statute allows a party who initiates a cleanup under the Model Toxics Control Act (MTCA) to bring a cause of action against other responsible parties to recover "remedial action costs” incurred in the cleanup. The first portion of RCW 70.105D.080 provides that "remedial action costs” are those incurred as part of the cleanup process and includes "reasonable attorneys’ fees and expenses.” The statute recognizes that the costs of cleaning up a site will invariably include costs for attorneys to assure that the cleanup is conducted consistent with all applicable environmental standards. Thus, the attorneys’ fees and expenses related to the site cleanup are a part of the overall "remedial action costs” that can be recouped from other parties responsible for the site contamination. The omission of the word "costs” in this context is logical because "costs” *608as the word is defined in RCW 4.84.01082 are incurred only during the litigation process and litigation costs are not incurred as part of the remedial action.
The second part of the statute addresses the litigation process involved in recouping these "remedial action costs” from other responsible parties. The statute provides that if a party prevails in an action against another responsible party then the prevailing party "shall recover its reasonable attorneys’ fees and costs.” RCW 70.105D.080. Thus, although the statute refers to both "costs” and "expenses” it allows only the prevailing party to recover its attorneys’ fees and costs incurred during a cost recovery action.
The legislative history of the statute supports this analysis. House Staff Counsel explained the provisions of RCW 70.105D.080 at a hearing of the House Environmental Affairs Committee. House Staff Counsel explained that Senate Bill 5404, now RCW 70.105D.080, was passed to provide a party who initiates a site cleanup with a cause of action under the MTCA against other responsible parties for the remedial costs incurred during the cleanup process. House Staff Counsel noted:
[t]here is one difference, actually a couple, one very minor and then one additional sentence in this bill [Senate Bill 5404] compared to the House Bill .... The sentence which starts "the prevailing party in such an action shall recover its attorneys’ fees and costs . . .” is one added element to the Senate Bill to make it very clear that as part of the action *609the prevailing party, that is, the party that wins the proceeding, can recover their attorneys’ fees.
Majority at 598-99 (quoting Asarco’s Br. at 22).
House Staff Counsel went on to explain the relevance of adding that sentence and how it is different from the previous reference to "attorneys’ fees and expenses.”
remedial action costs shall include attorneys’ fees and expenses, and I think the concern here is that there may be two stages in the process; one is where you may need attorneys to do the remedial action, and then you may also need an attorney for the contribution action, the lawsuit. And so the second sentence was added there to make it very clear that if you have to file a lawsuit to obtain your attorneys’ fees, or to obtain your remedial action costs, those attorneys’ fees can also be recovered.
Majority at 599 (quoting Asarco’s Br. at 22).
The legislative history reveals that the recovery of "attorneys’ fees and expenses” and "attorneys’ fees and costs” relate to different aspects of the cost recovery process, respectively being those costs associated with the remedial action and litigation. The statute should be interpreted to effect these separate and distinct purposes.
Thus, the language of the statute and the statute’s legislative history clearly indicate that a prevailing party in a cost recovery action will recover only its attorneys’ fees and costs incurred pursuant to the action. Contrary to the analysis by the majority, the reference to "expenses” does not relate to the cost recovery action, it only relates to the overall "remedial action costs” incurred pursuant to the site cleanup.
Finally, Washington case law does not support the recovery of expenses beyond attorneys’ fees and statutory costs in this case. Washington courts follow the American rule concerning attorneys’ fees and litigation expenses which states that "fees and expenses are not recoverable absent specific statutory authority, contractual provision, *610or recognized grounds in equity.” Wagner v. Foote, 128 Wn.2d 408, 416, 908 P.2d 884 (1996). Here the statute provides only for the recovery of "attorneys’ fees and costs.” This court has narrowly defined the term "costs” to include only those costs provided in RCW 4.84.010. See Boeing Co. v. Sierracin Corp., 108 Wn.2d 38, 66, 738 P.2d 665 (1987) ("[c]osts have been narrowly defined in RCW 4.84.010 as a narrow range of expenses . . . [thus] attorneys should not be able to inflate their cost bill to recover additional fees, and the costs recovered should be strictly limited to those defined in RCW 4.84.010”); Nord-strom, Inc. v. Tampourlos, 107 Wn.2d 735, 743, 733 P.2d 208 (1987) (this court refused to award extended costs to successful plaintiffs under the Consumer Protection Act finding that an expanded recovery beyond RCW 4.84.010 was unwarranted).
The majority, however, cites Blair v. Washington State Univ., 108 Wn.2d 558, 740 P.2d 1379 (1987), and acknowledges that this court declined to follow the American rule in that case. However, our decision in Blair is distinguishable from the present case and does not signal an intent by this court to retreat from the American rule. Blair was a civil rights action and pursuant to RCW 49.60.030(2) an aggrieved party is entitled to "the costs of the suit [including reasonable attorneys’ fees] and any other remedy authorized by the United States Civil Rights Act.” Id. at 572-73. Thus, we found that the costs recoverable were not limited to RCW 4.84.010 and looked to the decisions of the federal courts for guidance. See id. at 573. We recognized that other decisions of the court such as Boeing and Nord-strom narrowly define the term "costs of suit” in other contexts. Id. However, we adopted the federal rule allowing for a more liberal recovery of costs by the prevailing party in civil rights litigation "to further the policies underlying these civil rights statutes.” Id.83
Our decision in Blair, however, was a limited ruling ap*611plying only to civil rights cases. Since our ruling in Blair we have continued to follow the American rule and have explained that "[c]ivil rights cases stand as an exception to [the] rule.” Hume v. American Disposal Co., 124 Wn.2d 656, 674, 880 P.2d 988 (1994) (the court found that the cost award for tort claims based on RCW 49.46.100 is limited to the statutory costs available under RCW 4.84.010), cert. denied, 513 U.S. 1112 (1995). Thus, "[a]bsent a statute that expressly allows expanded cost recovery . . . plaintiffs are not entitled to such generous cost awards.” Id.
The policies underlying civil rights statutes do not exist in a private cost recovery action and, thus, an expanded recovery of additional expenses is not warranted. In civil rights cases this court was concerned, among other things, about making it financially feasible to litigate civil rights violations and to encourage attorneys, by fully compensating them, to take these cases where the litigants are often poor and the judicial remedies are often nonmonetary. See Blair, 108 Wn.2d at 573. However, in a Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) action there is no concern about parties not filing a cost recovery claim because it is in their own interest to recover the costs of the remedial action from other responsible parties. The majority of these persons have been ordered to clean up a contaminated site, and, unlike a civil rights action, are seeking purely monetary awards. Moreover, unlike the federal authority interpreting the United States Civil Rights Act, the federal case law interpreting CERCLA indicates that the intent of the federal statute was not to make parties who are required to clean up a contaminated site whole when they seek to recover remedial costs. In fact, unlike the MTCA, the federal statute does not allow a party prevailing in a cost *612recovery action to recover attorneys’ fees or costs. See Key Tronic Corp. v. United States, 511 U.S. 809, 114 S. Ct. 1960, 1967, 128 L. Ed. 2d 797 (1994) ("CERCLA § 107 does not provide for the award of private litigants’ attorney’s fees associated with bringing a cost recovery action”).
For these reasons I respectfully dissent, finding that an award of additional expenses beyond attorneys’ fees and RCW 4.84.010 costs is not warranted in a private cost recovery action.
Gxjy and Alexander, JJ., concur with Madsen, J.

 Those costs recoverable pursuant to RCW 4.84.010 include
"(1) Piling fees;
"(2) Pees for the service of process ....
"(3) Fees for service by publication;
"(4) Notary fees ....
"(5) Reasonable expenses, exclusive of attorneys’ fees, incurred in obtaining reports and records, which are admitted into evidence at trial or in mandatory arbitration in superior or district court. . .
"(6) Statutory attorney and witness fees; and
"(7) To the extent that the court or arbitrator finds that it was necessary to achieve the successful result, the reasonable expense of the transcription of depositions used at trial or at the mandatory arbitration hearing . . . .”


 Since our ruling in Blair v. Washington State Univ., 108 Wn.2d 558, 740 P.2d 1379 (1987), the federal Civil Rights Act has been amended to make *611expanded costs available. See Pub. L. No. 102-166, Title I, §§ 107(b), 112, 113(b), 105 Stat. 1075, 1078, 1079 (codified at 42 U.S.C. § 2000e-5(k) (1994)); see also Xieng v. Peoples Nat’l Bank, 120 Wn.2d 512, 528, 844 P.2d 389 (1993) (the court found that expert witness fees were recoverable under RCW 49.60.030(2) because they are explicitly " 'authorized by ... [§ 2000e-5(k) of] the United States Civil Rights Act of 1964” (alteration in original) as amended by the Civil Rights Act of 1991).